Citation Nr: 0624908	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dorsal ulnar 
cutaneous mononeuropathy of the right hand, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for status post 
fracture of the fifth MCP joint of the right hand.    

3.  Entitlement to a compensable rating for a scar on the 
right hand.
 
4.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2002 and July 2003 rating decisions.


FINDINGS OF FACT

1.  The medical evidence fails to show moderate incomplete 
paralysis of the median nerve in the veteran's right hand.

2.  The medical evidence shows that the fifth MCP joint of 
the veteran's right hand was injured by shrapnel, but the 
finger exhibits no limitations.  

3.  The evidence shows that the veteran does not have a 
noticeable scar on his right hand.

4.  The medical evidence fails to show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
dorsal ulnar cutaneous mononeuropathy of the right hand have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2005).

2.  The criteria for a compensable rating for status post 
fracture of the fifth MCP joint of the right hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DC 5230 (2005).
    
3.  The criteria for a compensable rating for a scar on the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7805 (2005).

4.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right Hand

The veteran sustained a shrapnel injury to his right hand 
while in service.  He is currently rated at 10 percent for 
dorsal ulnar cutaneous mononeuropathy under 38 C.F.R. 
§ 4.124a, DC 8515; as noncompensable for status post fracture 
of the 5th MCP joint of the right hand under 38 C.F.R. 
§ 4.71a, DC 5230; and as noncompensable for a scar of the 
right hand under 38 C.F.R. § 4.118 DC 7805.

Under DC 8515, a 10 percent rating is assigned for mild, 
incomplete paralysis of the median nerve.  A 30 percent 
rating is assigned when the incomplete paralysis is moderate, 
and a 50 percent rating is assigned when it is severe.

The term "incomplete paralysis" in the context of 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

While orthopedic manifestations of a disability must be 
considered in addition to neurological manifestations, the 
applicable diagnostic codes, such as DC 5230, fail to provide 
a compensable rating for any orthopedic injury to either the 
ring or little fingers, regardless of limitation of motion or 
ankylosis.  As such, a compensable rating is not available 
for the veteran's status post fracture of the 5th MCP joint 
of the right hand.  

At a VA examination of the veteran in March 2005, the 
examiner indicated that the veteran did not have a noticeable 
scar on his right hand.  Therefore, a compensable rating is 
not available for a scar from the shrapnel injury.

With regard to the neurologic manifestations of his hand 
disability, the veteran has indicated (both in submissions to 
VA and at his various examinations) that the residuals of a 
fragment wound to his right hand cause pain, stiffness, 
achiness and loss of grip.

A VA examination in May 2002 found slight hypesthesia over 
the ulnar side of the right hand.  At a VA examination in 
March 2005, the veteran was found to be in no acute distress, 
and his right hand showed no significant increased warmth, 
erythema or swelling when compared to his left hand.  No 
significant pain was noted with palpation, and the veteran 
was able to touch the tip of his thumb to his fingers, the 
thumb pad to the fingers individually on the right hand and 
touch all the tips of his fingers to the right hand to the 
proximal transverse crease of the palm.  Strength testing was 
somewhat decreased in the right abductor digiti minimi muscle 
of the right hand, but grip strength was relatively 
symmetric.  Additionally there was no evidence of ankylosis.  
The issue of increased pain during flare-ups was considered, 
but there was no objective medical evidence to show the 
severity of such pain.  There was no evidence of a complete 
paralysis of either the ulnar, radial or median nerves.

Private treatment records have also been reviewed, but they 
fail to show a moderate incomplete paralysis of the median 
nerve.  In November 2002, the veteran was observed to have 
full range of motion with his finger and no tenderness.  He 
also had normal fist formation and normal strength.

While the veteran's little finger of his right hand causes 
some pain, the evidence fails to show that the disability is 
more than mild.  He has considerable range of motion and only 
slightly diminished strength.  As such, it appears that the 
veteran's injury is wholly sensory and thus a rating in 
excess of 10 percent is not warranted for the nerve injury to 
the veteran's right hand.

PTSD

The veteran is currently rated as 50 percent disabled for 
PTSD.  A 50 percent rating is assigned for PTSD when a 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when a person has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships. Id.

While the veteran is clearly affected by his PTSD, the 
medical evidence, consisting of treatment records and 
examination reports, fails to show that the veteran's PTSD 
has caused occupational and social impairment in most areas.  
Following examinations with a psychologist in December 2002, 
the veteran was assessed with a Global Assessment of 
Functioning (GAF) score of between 60-65.   A GAF score 
between 61-70 is indicative of either some mild symptoms 
(e.g., depressed mood and mild insomnia), or of some 
difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

At a VA examination in June 2003, the veteran was noted to 
have good hygiene; he was alert and oriented to person, place 
and time; and he demonstrated no psychomotor retardation or 
agitation.  While the veteran was anxious in social 
situations, he has worked nearly continuously since his 
discharge.  The examiner assessed the veteran with a GAF 
score of 45.  A GAF score between 41-50 is assigned for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

After treatment in June 2004, the veteran's anger outbursts 
had lessened, his sleep improved, he continued to work, his 
guilt had lessened and his nightmares had lessened.  It was 
also noted that the veteran's anxiety had diminished and that 
he had promoted social contacts and outings with his wife.

At a VA evaluation in June 2004, the veteran reported no 
nightmares and no suicidal attempts.  The veteran continued 
to work as a postmaster in a small town, and supports a large 
family.  Additionally, while the veteran would occasionally 
get panic attacks, he indicated that he was able to control 
then with breathing and self-talk.  In September 2004, it was 
noted that the veteran was seeing a decrease in his stressors 
and that the veteran continued to work.

While the veteran is limited by his PTSD, the medical 
evidence fails to show that he has deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran has a strong family situation 
with a good relationship with his wife.  He has also worked 
as a postman since 1983, and he attends social outings with 
his wife.  As such, a rating in excess of 50 percent for the 
veteran's PTSD is not warranted, and his claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  By this, and by previous 
letters, by the statement of the case, and by the 
supplemental statement of the case, the veteran was informed 
of all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his finger condition and PTSD 
had increased in severity was needed, and he has been 
provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 10 percent for dorsal ulnar cutaneous 
mononeuropathy of the right hand is denied.

A compensable rating for status post fracture of the fifth 
MCP joint of the right hand is denied.  




A compensable rating for a scar on the right hand is denied

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


